Citation Nr: 1808183	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  17-55 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for brain cancer, diagnosed as glioblastoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A Board hearing was held in February 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The medical evidence of record, particularly the detailed and well-reasoned opinion of the Veteran's neuro-oncologist, Dr. E.D., establishes that the Veteran's brain cancer, diagnosed as glioblastoma, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for brain cancer, diagnosed as glioblastoma, have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017)





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for brain cancer, diagnosed as glioblastoma, is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


